August 14, 2007

Mr. Kenneth S. Siegel
Chief Administrative Officer and General Counsel
Starwood Hotels and Resorts Worldwide, Inc.
1111 Westchester Avenue
White Plains, NY 10604

Dear Ken,

This letter supplements the letter dated September 25, 2000 from Starwood Hotels
& Resorts Worldwide, Inc. (the “Company”) to you, as amended by the letter dated
July 22, 2004 from the Company to you, that sets forth the terms of your
employment with the Company (together, the “Employment Letter”).

As previously announced, the Company has commenced a search for a new Chief
Executive Officer (“CEO”). The new CEO is expected to be hired in 2007. The
Company desires to offer you special severance benefits in the event your
employment is terminated after the CEO is hired. In the event that, after the
new CEO is hired, the Company terminates your employment for any reason other
than “cause” (as such term is defined in the Employment Letter), in addition to
the payments and benefits provided in such circumstances under the Employment
Letter, 50% of the stock options (determined on a tranche by tranche basis) and
50% of the restricted stock that have been granted to you under any of the
Company’s benefit plans and which remain unvested on the date of termination
shall become vested and exercisable as of the date of termination. The special
severance benefit will expire on the second anniversary of the date the new CEO
commences employment with the Company.

Except as modified by this letter, the Employment Letter remains in full force
and effect.

By signing and returning this letter, you confirm that this letter accurately
sets forth the understanding between you and the Company and that you accept and
agree to the terms as set forth above.

Very truly yours,

Bruce W. Duncan

Chairman and Chief Executive Officer

Accepted and Agreed:

     
Kenneth S. Siegel

